--------------------------------------------------------------------------------

Exhibit 10.2
 
 
VICE PRESIDENT, CHIEF FINANCIAL OFFICER
 
 
Effective: January 1, 2011

 
 

--------------------------------------------------------------------------------

 

VICE PRESIDENT, CHIEF FINANCIAL OFFICER


PURPOSE:  To define the compensation plan for the Vice President, Chief
Financial Officer.


SCOPE:  Perma-Fix Environmental Services, Inc.


POLICY:  The Vice President, Chief Financial Officer Compensation Plan is
designed to retain, motivate and reward the incumbent to support and achieve the
business, operating and financial objectives of Perma-Fix Environmental
Services, Inc (the “Company”).


BASE SALARY:  The Base Salary indicated below is paid in equal periodic
installments per the regularly scheduled payroll.


PERFORMANCE INCENTIVE COMPENSATION: Performance Incentive Compensation is
available based on the Company’s financial results noted in Schedule
A.  Effective date of plan is January 1, 2011 and incentive will be for entire
year. Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final 10-K financial statement.


SEPARATION:  Upon voluntary or involuntary separation from the Company the
employee will be paid the base salary due to the last day of employment.  If
employment is separated prior to the annual incentive compensation payment
period as noted above, no incentive compensation is due to the incumbent.


ACKNOWLEDGEMENT:  Payment of Performance Incentive Compensation of any type will
be forfeited, unless the Human Resources Department has received a signed
acknowledgement of receipt of the Compensation Plan prior to the applicable
payment date.


INTERPRETATIONS:  The Compensation Committee of the Board of Directors retains
the right to modify, change or terminate the Compensation Plan at any time and
for any reason.  It also reserves the right to determine the final
interpretation of any provision contained in the Compensation Plan and it
reserves the right to modify or change the Net Income Target or other applicable
targets as defined herein in the event of the sale or disposition of any of the
assets of the Company.  While the plan is intended to represent all situations
and circumstances, some issues may not easily be addressed.  The Compensation
Committee will endeavor to review all standard and non-standard issues related
to the Compensation Plan and will provide quick interpretations that are in the
best interest of the Company, its shareholders and the incumbent.
 
 
 

--------------------------------------------------------------------------------

 

VICE PRESIDENT, CHIEF FINANCIAL OFFICER
 
Base Pay and Performance Incentive Compensation Targets


The compensation for the below named individual as follows:


Annualized Base Pay:
  $ 208,000  
Performance Incentive Compensation Target (at 100% of Plan):
    52,000  
Total Annual Target Compensation (at 100% of Plan):
  $ 260,000  



The Performance Incentive Compensation Target is based on the Schedule A below.


Target Objectives
                                               
Performance Target Thresholds
     
Weights
    100%+     98-99%     96-97%     94-95%     92-93%     90-91%     88-89%    
                                                 
Administrative
    15 %     7,800       9,360       9,751       10,531       11,700      
12,480       13,650                                                            
                   
Performance Target Thresholds
     
Weights
    85-100%     101-120%     121-130%     131-140%     141-150%     151-160%    
161%+                                                                    
Net Income
    25 %     13,000       15,600       16,900       18,200       19,500      
20,800       22,750                                                            
       
Accounting
    10 %     5,200       6,240       6,760       7,280       7,800       8,320  
    9,100                                                                    
Accounts Receivable
    10 %     5,200       6,240       6,760       7,280       7,800       8,320  
    9,100                                                                    
SOX Compliance
    10 %     5,200       6,240       6,760       7,280       7,800       8,320  
    9,100                                                                    
Centralization & IT Objectives
    30 %     15,600       18,720       20,280       21,840       23,400      
24,960       27,300                                                            
       
Unbilled Receivables
 
* If criteria (Item #7) for reducing unbilled AR are not met bonus will be
reduced by 15%
                                                                               
  52,000       62,400       67,211       72,411       78,000       83,200      
91,000  

 
1)
Administrative Expense is defined as the total consolidated administrative
expenses from continuing operations as publicly reported in the Company’s
financial statements.  Administrative expenses will be inclusive of all
subsidiaries from continuing operations, and will exclude Marketing Expenses and
Interest Expense. The Board reserves the right to make adjustments to
Administrative expense Target so as not to penalize the employee for material
unforeseen events outside of the employees responsibility and it reserves the
right to modify or change the Administrative Expense Targets as defined herein,
which is $10,947,000 in the event of the sale or disposition of any of the
assets of the Company or in the event of an acquisition.  The Board further
reserves the right to adjust Administrative Expenses Target to reflect charges
resulting from the vesting of incentive stock options.

 
2)
Net Income is defined as the total consolidated pre-tax net income from
continuing operations as publicly reported in the Company’s financial
statements.  The net income will include all subsidiaries, corporate charges,
and dividends from continuing operations.  The percentage achieved is determined
by comparing the actual net income to the Board approved Net Income Target which
is $6,269,000.  The Board reserves the right to make adjustments to Net Income
so as not to penalize the employee for actions in the current year which will
contribute to net income in future years and it reserves the right to modify or
change the Net Income Targets as defined herein in the event of the sale or
disposition of any of the assets of the Company or in the event of an
acquisition.  The Board further reserves the right to adjust Net Income Target
to reflect charges resulting from the vesting of incentive stock options.

 
 
 

--------------------------------------------------------------------------------

 
 
3)
Accounting objective should focus on meeting filing deadlines such as Form 10-K,
Form 10-Qs, Form 8-Ks and press releases with complete and accurate information.

 
SEC Filings
 
Performance Target
10-K – filed timely or
 
3%
10-K – extension
 
1.5%
1st quarter 10-Q – filed timely or
 
2%
1st quarter 10-Q – extension
 
1%
2nd quarter 10-Q – filed timely or
 
2%
2nd quarter 10-Q – extension
 
1%
3rd quarter 10-Q – filed timely or
 
2%
3rd quarter 10-Q - extension
 
1%
All 8-K’s Filed
 
1%
Total Achievable
 
10%

 
4)
Accounts Receivable (“AR”) objective should focus on achieving certain AR
targets from continuing operations.

 
Accounts Receivable
 
Performance Target
25% or less of AR > than 60 days
 
5.0%
30% or less of AR > than 60 days
 
2.5%
9% or less of AR > than 120 days
 
5.0%
10% or less of AR > than 120 days
 
2.5%
Total Achievable
 
10.0%

 
Accounts Receivable will be defined as outstanding accounts receivable, per
companies AR sub-ledger of continuing operations, collectable within the control
of the financial and operational staff.
 
Adjustments for this figure will include but not be limited to:
 
 
1.
Accounts fully reserved when calculating Bad Debt Allowance;

 
 
2.
Accounts that are in litigation; and

 
 
3.
Accounts not receivable due to a legitimate operational delay.  Note this will
only be excluded if invoicing was appropriate despite the operational delay.

 
5)
The Sarbanes-Oxley Act of 2002 (“SOX”) Incentive target is based maintaining
good internal controls and minimizing material weaknesses similar to “Permit and
License” violations on the Chief Executive Officer’s Incentive Plan.

 
SOX Deficiencies
 
Performance Target
0
 
10%
1
 
9%
2
 
8%
3
 
5%
4
 
2%
> 4
 
0%

 
 
 

--------------------------------------------------------------------------------

 

6)
Centralization Objective - Completion of the following milestones related to the
planned centralization of the accounting function to the Corporate office.
Completion of each objective earns 3% with a maximum target achievable of 30%.



Accounting Centralization Objectives
 
Performance Target
·  Install Multi-Company Software at Corporate Office.
 
3.0%
·  Improve forecasting model from facilities including new software if cost
effective.
 
3.0%
·  Purchase Order (“PO”) Implementation Phase II – Automated requisition process
 
3.0%
·  Automated Fixed Asset and Capital Tracking
 
3.0%
·  Cost accounting initiatives to support Field Services initiative and Defense
Contract Audit    Agency (“DCAA”) audit requirements.
 
3.0%
·  Accounts payable (“AP”) – Automate weekly cash requirement process.
 
3.0%
·  Treasury – Automated cash management tracking process.
 
3.0%
·  Waste Tracking – Complete  East Tennessee Materials & Energy Corporation
(“M&EC “) and Perma-Fix of Florida (“PFF”) upgrade to Perma-Fix of Northwest
(“PFNW”) model.
 
3.0%
·  On-Site Service (“OSS”) – Project Controller operations tracking system.
 
3.0%
·  Business Portal – to support Time and Entry tracking for Schreiber & Yonley &
Associates (“SYA”) and OSS.
 
3.0%
·  Sales – Sales and Opportunity Tracking System.
 
3.0%
·  Human Resources (“HR”) - Time Management improvements (Timeclocks)
 
3.0%



7)
Unbilled trade receivables is the amount of unbilled reported per Form 10-Q or
Form 10-K combining both the long term and current portion of
unbilled.  Unbilled trade receivable balances older than 12/31/08 should be
reduced by $2.987 million from $3,318,000 as of 12/31/10 to $331,000 by
12/31/11.



Performance Incentive Compensation Payment


Effective date of plan is January 1, 2011 and incentive will be for entire year.
Performance incentive compensation will be paid on or about 90 days after
year-end, or sooner, based on final Form 10-K financial statement.
 
ACKNOWLEDGMENT:
I acknowledge receipt of the aforementioned Vice President, Chief Financial
Officer 2011 - Compensation Plan.  I have read and understand and accept
employment under the terms and conditions set forth therein.
 
/s/ Ben Naccarato
 
3/22/2011
 
/s/Ben Naccarato
 
Date
         
/s/Mark Zwecker
 
3/22/2011
 
/s/ Board of Director
 
Date
 

 
 

--------------------------------------------------------------------------------